UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4172


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DERRICK LAMONT MASSENBURG,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:08-cr-00092-BO-1)


Submitted:   May 17, 2010                  Decided:    June 18, 2010


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bridgett Britt Aguirre, Fuquay-Varina, North          Carolina, for
Appellant.     Anne Margaret Hayes, Assistant         United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Derrick Lamont Massenburg timely appeals from the 363-

month sentence imposed following his guilty plea to one count of

conspiracy    to    commit      armed      bank   robbery,        in     violation      of   18

U.S.C. § 371 (2006) (Count 1), one count of armed bank robbery

and aiding and abetting same, in violation of 18 U.S.C. §§ 2,

2113(a), (d) (2006) (Count 2), one count of carrying a firearm

during a crime of violence and aiding and abetting same, in

violation of 18 U.S.C. §§ 2, 924(c)(1)(A) (2006) (Count 3), and

one count of escape and aiding and abetting same, in violation

of 18 U.S.C. §§ 2, 751 (2006) (Count 4).                         Counsel filed a brief

pursuant     to    Anders       v.    California,           386     U.S.     738     (1967),

questioning        whether      the        district         court       properly        denied

Massenburg’s       motion      to    dismiss      Count      3    and    motion     for      new

counsel,    and    whether      the     district       court      erred    in     overruling

Massenburg’s objection to the two-level obstruction of justice

enhancement.       Massenburg has not filed a pro se brief, though he

was   informed     of    his    right       to    do   so.        However,        Massenburg

recently filed a notice of supplemental authorities, pursuant to

Federal    Rule    of   Appellate          Procedure      28(j),        arguing    that      his

sentence on Count 3 is unconstitutional.                         Finding no reversible

error, we affirm.

            Massenburg first questions whether the district court

properly   denied       his    pro    se    motion     to    dismiss       Count    3    after

                                              2
entering his guilty plea.           The district court properly treated

Massenburg’s   motion    as   one    to       withdraw   his   guilty    plea.   A

defendant may be permitted to withdraw his guilty plea prior to

sentencing if he “can show a fair and just reason for requesting

the withdrawal.”        Fed. R. Crim. P. 11(d).                However, because

there is no “absolute right to withdraw a guilty plea, . . . the

district court has discretion to decide whether a fair and just

reason exists.”    United States v. Bowman, 348 F.3d 408, 413 (4th

Cir. 2003) (internal quotation marks omitted).                  Thus, we review

the district court’s denial of a motion to withdraw a guilty

plea for abuse of discretion.             United States v. Dyess, 478 F.3d

224, 237 (4th Cir. 2007).

          We   consider       the   following        factors    in      determining

whether a defendant should be permitted to withdraw his guilty

plea:

     (1)   whether  the  defendant   has  offered  credible
     evidence that his plea was not knowing or not
     voluntary, (2) whether the defendant has credibly
     asserted his legal innocence, (3) whether there has
     been a delay between the entering of the plea and the
     filing of the motion, (4) whether defendant has had
     close assistance of competent counsel, (5) whether
     withdrawal will cause prejudice to the government, and
     (6) whether it will inconvenience the court and waste
     judicial resources.

United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991); see

also Bowman, 348 F.3d at 414.                 However, “[t]he most important

consideration in resolving a motion to withdraw a guilty plea is


                                          3
an evaluation of the Rule 11 colloquy at which the plea was

accepted.”         Bowman, 348 F.3d at 414.             A properly conducted Rule

11    colloquy     “raise[s]     a   strong      presumption        that    the    plea    is

final and binding.”              United States v. Lambey, 974 F.2d 1389,

1394 (4th Cir. 1992) (en banc).

             First, counsel does not identify any error in the plea

colloquy or assert that Massenburg’s plea was not knowing or

voluntary.         Our review of the record reveals that the district

court substantially complied with the Rule 11 requirements in

accepting Massenburg’s guilty plea.                  Second, Massenburg did not

credibly assert his innocence.                  Both in his motion and during

the    sentencing         hearing,      Massenburg       admitted      that       his     co-

defendant carried a gun during the robbery.                           Massenburg also

admitted     at     the   sentencing      hearing       that   he    carried      the     gun

during his escape from the robbery.

             Turning       to    the     remaining        factors,         although       the

district court determined the two-month delay between the guilty

plea and motion was not unreasonable, this is arguably the only

factor weighing in Massenburg’s favor.                    But see Moore, 931 F.2d

at    248   (finding      that   six-week       delay    between     guilty       plea    and

motion to withdraw was too long).                 Moreover, although Massenburg

sought to have new counsel appointed two months after he pled

guilty,      the     record      does    not     show     that      counsel       provided

ineffective        assistance.       Additionally,        allowing         Massenburg      to

                                            4
withdraw his guilty plea would also prejudice the Government and

waste judicial resources, due to the passage of time and the

fact that a trial would be necessary.                   Accordingly, we find that

the    district      court    did   not    abuse     its   discretion     in   denying

Massenburg’s motion.

              Massenburg next questions whether the district court

erred in denying his motion for new counsel.                           “[A] defendant

does    not   have    an     absolute     right    to   substitution     of    counsel.

. . .     As a general rule, a defendant must show good cause in

requesting a new appointed lawyer.”                 United States v. Mullen, 32

F.3d 891, 895 (4th Cir. 1994).                  We review the district court’s

denial of new counsel for abuse of discretion, considering the

following factors: “[t]imeliness of the motion; adequacy of the

court’s inquiry into the defendant’s complaint; and whether the

attorney/client conflict was so great that it had resulted in

total    lack   of    communication        preventing      an   adequate      defense.”

Id.

              We conclude that Massenburg did not timely move for

new counsel, considering his motion was not made until more than

two months after he pled guilty.                  Additionally, it is clear that

the     district      court     adequately         inquired     into     Massenburg’s

complaint during the sentencing hearing.                      Finally, it does not

appear that the conflict between Massenburg and counsel was so

great that it prevented an adequate defense, considering that

                                            5
Massenburg repeatedly admitted guilt as to Counts 1, 2, and 4,

and   also   admitted     that    he   carried     the    gun    while     escaping.

Therefore, we find that the district court did not abuse its

discretion in denying Massenburg’s motion for new counsel.

             Finally,   Massenburg       questions       whether     the   district

court erred in applying a two-level enhancement for obstruction

of justice.      We review the district court’s determination that

the   defendant    obstructed      justice      for    clear     error.      United

States v. Hughes, 401 F.3d 540, 560 (4th Cir. 2005).

             Counsel objected to the enhancement, claiming that the

information used to apply it was obtained by way of proffer.

However, the Presentence Investigation Report reveals that the

information was obtained from recorded telephone conversations

that took place prior to the proffer.                  Therefore, we find that

the   district    court     did    not       clearly    err     in   applying   the

enhancement for obstruction of justice.

             In accordance with Anders, we have examined the entire

record and find no meritorious issues for appeal.                     We therefore

affirm the district court’s judgment.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            AFFIRMED



                                         6